Spain, J.
Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered November 9, 2001, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to hold respondent in violation of a prior court order, and revoked respondent’s suspended jail sentence.
In March 2001, upon a finding that respondent had willfully violated an order of protection, respondent was sentenced to 180 days in jail; the sentence was suspended, conditioned upon respondent’s strict compliance with certain orders of protection and supervision. Petitioner commenced this violation proceeding to lift the suspension of respondent’s sentence. Based upon its finding that respondent missed two mental health appointments, Family Court granted the petition. Respondent appeals.
Respondent did not appeal from Family Court’s March 2001 suspended sentence supervision order, but only its order of commitment lifting the suspension of incarceration. Inasmuch as respondent has completed the sentence imposed by Family Court, the appeal must be dismissed as moot (see Matter of Lane v Lane, 216 AD2d 641, 642 [1995]; Matter of Wright v Wright, 205 AD2d 889, 892 [1994]; Matter of Madison County Support Collection Unit v Drennan, 156 AD2d 883 [1989]).
Crew III, J.P., Carpinello, Rose and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.